Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
This office action is responsive to the Amendment and Remarks filed 8 July 2022, wherein claims 2-4 and 7-12 were canceled and claims 42-51 newly added. Claims 15-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Subsequently, claims are 1, 5, 6, 13, 14 and 15-41 are pending, with claims 1, 5, 6, 13, 14 and 42-51 presently under consideration in this application. 
Response to Amendment
Applicants have amended the base independent claim 1 to delete phenyl from the list of possibilities for the substituent L, and to delete hydrogen from the list of possibilities for the substituent Y, in the organic ligand of formula (I). Subsequently, the rejection of claims under 35 U.S.C. 102(a)(1) over Nelson et al. (‘570), as set forth in paragraph 7 of the previous office action on the merits, is hereby withdrawn.
Response to Arguments
The rejection of claims under 35 U.S.C. 102(a)(1) over Hirst et al. (U.S. Patent Application Publication No. 2020/0239781), as set forth in paragraph 6 of the previous office action on the merits, is hereby withdrawn in view of applicants’ statement of common ownership.
Applicant’s arguments with respect to the rejection of claims set forth in the previous office action on the merits have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 13, 42-49 and 51 are rejected under 35 U.S.C. 102(a) as being anticipated by Keshavarz et al. “New Modular Calamitic Ligands for Self-Assembly of Thermostable Quantum Dot Microcapsules via Nematic Templating”, ChemRxiv, 2018, pages 1-5.
Page 2 of Keshavarz et al. teaches an organic ligand inclusive of the organic ligand of the present formula I, and more specifically of the organic ligand of the present formula (II) in the present claim 5, as represented therein by 
    PNG
    media_image1.png
    132
    854
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    280
    844
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722